DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 9-18 have been amended as requested in the amendment filed on June 7, 2022.
  Claim Objections
Claims 1-8 and 19-26 are objected to for lacking a proper Status Identifier as set forth in 37 CFR 1.121(c).  The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. While the body of cancelled claims may be deleted, the text of withdrawn claims cannot be deleted.  Claims 1-8 and 19-26 are indicated as “(withdrawn)” but the text of these claims has been deleted as if they are cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to recite: “correlating … discerned level of taste perception reported by the human subject to the a level of … known phenotype expressions for a human population, said level of phenotypic expression of T2Rs and/or SCCs in the human subject determined with an accuracy of at least about 94%”.  First, the claim appears to be missing essential steps/elements wherein the phenotypic expression for a human population is “known”.  Absent method steps, it is unclear how phenotypic expression is determined. Second, the claim recites an intended result (wherein “said level of phenotypic expression of T2Rs and/or SCCs in the human subject determined with an accuracy of at least about 94%”).    MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim'  and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: …(2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). In the instant case, it is unclear what steps are encompassed by which phenotype expression in the subject/population is determined; and the claim only recites a result to be obtained.  Since the claim fails to meet the criteria set forth in MPEP 2173.05(g).  This affects the scope of all depending claims.
Claim 9 is further indefinite wherein it recites “reported by the human subject”.  It is unclear, when read in view of the specification, what is encompassed in reporting.  If merely a pen-to-paper scoring of taste perception, then the claim reads upon judging a flight of beers, which are generally presented lightest to darkest beers - where lightest have a gentler character, lower ABV, and lower hop bitterness, than the darker beers.  
Claim 11 is indefinite wherein it recites, “said human population said plurality of agonists comprising a predetermined selection of at least three agonists providing a known correlation of reported taste perception to level of phenotypic expression of T2Rs and/or SCCs for members of said human population with an accuracy of at least about 94%.”  In general, the courts are troubled by a claimed dependence on a person’s subjective opinion. The courts have stated that the term “predetermined” is subjective and indefinite where the specification fails to provide a “workable objective standard”. Datamize, LLC v. Plumtree Software, Inc. 417 F.3d 1342 (Fed. Cir. 2005.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 9-18 stand as rejected under 35 U.S.C. 101 for reasons of record in the previous Office action.
On pages 7-12 of Remarks filed June 7, 2022, Applicant traverses the rejection on the following grounds:  
Applicant asserts that the “claims do not recite a judicial exception” and, as amended, does not recite a natural law or phenomenon (pg. 7, last paragraph). Applicant asserts that there is no fact presented that supports the Office’s position that a discerned level of taste perception is a natural phenomenon (sentence bridging pgs. 7-8). 
This is not persuasive.  The claims recite: stimulating taste receptors of a human subject with a plurality of agonists each known to stimulate bitter taste receptors [T2Rs and/or SCC], recording a discerned level of taste perception reported by the human subject, and “correlating each of said discerned level of taste perception … to a level of … phenotypic expression of   T2Rs and/or SCC in the human subject.” (emphasis added).  The invention as claimed reads upon, in essence, a taste-test comprising bitter agonists (the BRI encompassing ex. a flight of hoppy beers), recording a discerned level of taste perception reported by the human subject, and correlating that reported perception to a phenotype.
As amended, the claims not only recite the judicial exception natural phenomenon of taste perception, and the judicial exception mental process of correlating, but now include managing personal interactions (“reporting” a discerned level of taste perception), which is also a judicial exception (October 2019 Update, at II.B.iii.), and is analogous to a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, that was deemed patent ineligible in In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). Depending claim 17 recites: a calculation judicial exception (“calculate a weighted taste perception from the discerned level of taste perception by multiplying the ascribed weighting and discerned level of taste perception for each agonist applied, to produce an aggregated, weighted level of taste perception which indicates the level of phenotypic expression”).

The test, for whether or not the claim is “directed to” a judicial exception(s) without significantly more, is to ask if the steps/elements recited in addition to the judicial exception integrate the exception(s) into a practical application. Guidance for this analysis is provided in the October 2019 Update, at III. A through D; and, MPEP 2106.05(a) through (c) and (e) through (h).  Considerations include an improvement in the technological field; effecting a particular treatment or prophylaxis; utilizing a particular machine; and other meaningful limitations.
 
Regarding this, Applicant argues that the discerned level is not a natural correlation but “recites one particular application, 
‘ .. stimulating T2Rs and/or SCCs of the human subject by exposing at least a portion of
oral tissue, nasal tissue, or both, of the human subject to each of a plurality of agonists in
a stimulation sequence, ...
recording for each of said plurality of agonists in said stimulating a discerned level of taste perception reported by the human subject after each corresponding of said exposing in said stimulation sequence [...]’ (emphasis added).” (Remarks pg. 8).
Applicant asserts that this differs from a natural phenomenon and “provides a particular 
useful result” and is a “concrete and not a mental process or abstract idea, and cannot be performed in the mind without first performing the physical act of stimulating tissue with agonist(s)” (bridging pages 8-9).  
	This is not persuasive.  Regarding the “discerned level” recited by the claims, the specification states: “[0033] In the practice of this invention, a discerned level of taste perception by the human subject after stimulation of the T2Rs and/or SCCs by an agonist refers to the intensity or strength of the taste, or an absence of taste, as perceived by the human subject.” 
Therefore, this step is solely perception, which is performed in the mind of the subject.  Furthermore, this occurs downstream of stimulating taste receptors that are inherently present in the human subject.  The physical act of stimulating the receptors merely exploits the natural phenomenon by which bitter taste agonists are perceived.  The natural phenomenon of taste perception does not occur absent taste receptor stimulation; thus, the “the physical act of stimulating tissue with agonist(s)” is merely extra-solution activity that must be performed in order to generate taste perception, and taken together this is a natural phenomenon.  The step of “stimulating” does not impose meaningful limits upon the natural phenomenon itself.  Furthermore, contrary to Applicant’s assertion, there is no evidence of any practical application of the judicial exception(s) in accordance with the analyses set forth in the October 2019 III. A through D and MPEP 2106.05(a) through (c) and (e) through (h).  There is no improvement to the functioning of a computer or other technological field.  There is no particular machine utilized – rather, the claim sets for a generic computer processor and software application (“a computing system comprising a processor capable of executing machine-readable instructions” claim 17).  There is no particular transformation of the data recorded.  A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) does not provide significantly more (or integrate a judicial exception into a practical application). Nor is there any significant application (See MPEP 2106.05(g)(3)).
	Applicant further asserts that “the claims include significantly more” than the judicial exception(s) (Remarks pgs. 9-12) because: “stimulating T2Rs and/or SCCs of the human subject ... by exposing ... oral tissue, nasal tissue, or both, of the human_subject... to each of a plurality of agonists in a stimulation sequence” ...“recording a discerned level _of taste perception reported by the human subject...”.” (underlining added), limit the methods to concrete practical application (pg. 12).
	This is not persuasive because, as stated above, the claim as a whole is directed to recording a discerned level, which the specification itself defines as “the intensity or strength of the taste, or an absence of taste, as perceived by the human subject.”  The stimulating step (exposing the oral and/or nasal tissue of the human subject to each of a plurality of agonists in a stimulation sequence) is merely the step that must be taken to elicit the taste perception.  Stimulating taste receptors and perceiving the intensity or strength of the taste is a natural phenomenon.  Again, the examiner argues that the broadest reasonable interpretation of the method reads upon taste-testing a flight of IPA beers and recording, or judging, and reporting the intensity or absence of bitter hops, as perceived by the human subject.
	 Applicant repeatedly cites Ex Parte Bruce (PTAB proceeding no. 2017011204).  However, the claims in Bruce were directed to "determining, using one or more body measurement sensors, one or more current body characteristics of the patient comprising at least one of pulse rate, body temperature, blood pressure, respiration, and skin condition," "creating a current multimedia representation for each of the one or more current body characteristics determined by using the one or more body measurement sensors," and "in response to the diagnosis confidence factor not exceeding the high confidence factor threshold, selecting a different body characteristic of the patient to determine to increase the diagnosis confidence factor, wherein selection of the different body characteristic is based on the one or more current body characteristics of the patient previously determined and based on an order of selection in order to exceed the high confidence factor threshold with a minimum number of additional selections of different body characteristics", which the Court held as reflecting a technologic improvement of a medical analysis and diagnosis system. See claim 1; see also DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014).  This is not analogous at all to the claims at hand, where there appears to be no improvement to the technology and no other integration into a practical application.
	For all of these reasons, the preponderance of evidence weighs in favor of the claims being directed to patent ineligible subject matter, and claims 9 through 18 stand as rejected under 35 U.S.C. 101.
 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims as being anticipated by Shah et al, Science, Vol. 325, 28 August 2009 is withdrawn in view of current claim amendments.  Therefore, Applicants arguments based upon Shah are moot. (Remarks pg. 13-15)

As currently amended,  Claims 9-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas, et alia, Taste Exam: A Brief and Validated Test. J. Vis. Exp. (138), e56705, doi:10.3791/56705 (2018). 
Regarding claim 9:   The Douglas et al. prior art teach methods comprising a psychophysical taste test in which a plurality of bitter agonists (Denatonium benzoate, PTC, and Quinine; pg. 3, Taste preparation, step 5) are contacted with the T2R38 bitter taste receptor (pg. 2, fourth full paragraph) in a human subject’s oral tissue (“Pour all of sample 1 into your mouth and hold it there for 5 seconds before spitting the solution into the cup” pg. 4, Taste Test Administration, step 3).  The subject then records the intensity of each sample (Id at “Circle one of the 13 vertical lines corresponding with the sample's intensity, on a scale of 0 to 12, from ‘no intensity at all’ to ‘extremely intense’ and choose a single quality to describe the taste”).  While the instant claims recite no method steps by which phenotype expression is determined, the prior art discloses collecting saliva from each subject and “ Determine TAS2R38 genotype using SNP genotyping assays (rs713598,rs1726866, rs10246939)” and “Determine TAS2R19 genotype using SNP genotyping assays (rs10772420)” (pg. 5, Genotype, at steps 3 and 4).  Lastly and most importantly, the prior art teaches correlating genotype-phenotype with the psychophysical taste response for bitter compounds (pg. 5, Genotype-phenotype Validation, steps 2-4). Specifically, the art teaches: “Based on a subject's TAS2R38 genotype, compare his or her psychophysical taste response for the bitter compound PTC with the norms for individuals of the same genotype. Responses should match; however, in rare cases, TAS2R38 genotype does not perfectly predict PTC sensory results35 . 3. Should responses show significant divergence, compare the subject's taste response for quinine with the norms for individuals of the same TAS2R19 genotype. Responses for quinine intensity and genotype should match36. Should all taste results fail to correspond with genotype, it is possible that the subject (a) does not understand the task (b) is providing spurious ratings or malingering or (c) there has been an data collection error on the part of the investigator. 4. Identify data point outliers, and perhaps exclude them from analysis (Figure 3). Correspondence of sensory results with objective genotyping validates the reliability of the psychophysical testing procedure.”
Regarding claim 10: The reference discloses Quinine which is a therapeutic compound for the treatment of malaria. 
Regarding claim 11:  The reference states: “Results confirm the existence of perceptual taste differences for PTC among subjects grouped by TAS2R38 receptor genotype
(Figure 3)” (pg. 5, Representative Results) and “The taste questionnaire can be used to segregate individuals by TAS2R38 genotype based on PTC bitterness intensity ratings on a category scale (*p <0.0001)”.  This p value represents an accuracy “of at least about 94%” as claimed.
Regarding claim 12: The test requires stimulating with PTC “at least two times” (pg. 3, step 5 and Figure 1 samples 1-12). 
Regarding claims 14 and 15: The samples of the reference teach the denatonium, quinine and pheythiocarbamide (“PTC”) of the instant claims.
Regarding claim 16: Each sample is repeated in the stimulation sequence.  For example, Quinine is sample 2 and 10; PTC is sample 4 and 12 and Denatonium benzoate is sample 6 and 8 ((pg. 3, step 5 and Figure 1 samples 1-12).
Regarding claim 17: The reference states (pg. 5): “The full data set is accessible at https://carayata.shinyapps.io/TasteBoxplots/” which explicitly teaches a computer processor capable of executing machine-readable instructions. The prior art teaches: “Score intensity ratings on a scale of 0 to 12 from the vertical lines that the subjects circled. Average the two intensity ratings for each tastant; this value will be used for analysis” (pg. 4, Taste Test Administration, step 6); and “Based on a subject's TAS2R38 genotype, compare his or her psychophysical taste response for the bitter compound PTC with the norms for individuals of the same genotype. Responses should match; however, in rare cases, TAS2R38 genotype does not perfectly predict PTC sensory results35” (pg. 5, Genotype-phenotype Validation, step 2), which ascribes a weighting to each of the agonists according to their known stimulation.  Figure 3, legend, teaches “The taste questionnaire can be used to segregate individuals by TAS2R38 genotype based on PTC bitterness intensity ratings on a category scale (*p <0.0001). Here we see a few outliers, data points located outside the fences ("whiskers") of this boxplot (e.g., outside 1.5 times the interquartile range above the upper quartile and bellow the lower quartile).”  “Ratings of PTC intensity are significantly different across TAS2R38 genotypes (AVI/AVI, 0.86; AVI/PAV, 6.95; PAV/PAV, 8.18; one-way ANOVA, p <0.0001). Results of quinine intensity are also significantly different across TAS2R19 genotype (A:A, 3.77; A:G, 3.08; G:G, 2.26; one-way ANOVA, p <0.0001).”
 	Therefore, the method of the invention fails to distinguish over the method of the prior art reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, et alia, Taste Exam: A Brief and Validated Test. J. Vis. Exp. (138), e56705, doi:10.3791/56705 (2018) cited above.
The reasoning for the rejection of claims 9-12, and 14-18 is as outlined above.  
The only limitations on which the Douglas et al. prior art is silent, is the method of Claim 13: “The method according to Claim 12 wherein the time intervals each are 8 hours, daily, weekly, biweekly, monthly, bimonthly, semiannually, annually, or biannually.”
The Douglas et al. reference teaches repeating stimulation with denatonium, quinine and PTC over the course of a single taste test (“Monell Flavor Quiz” of Figure 1), but Douglas and colleagues do not explicitly repeat at time intervals of 8 hours, daily, weekly, biweekly, monthly, bimonthly, or biannually.  The reference does, however, suggest a desire that the taste test be repeated semiannually or annually with routine check-ups:  “Our expectation is that fast and valid taste tests may persuade researchers and clinicians to assess taste regularly, making taste testing as common as testing for hearing and vision.” 
The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  
	No undue further experimentation would have been required in order for the authors to repeat the method at time intervals.  Explicit motivation is provided wherein the reference teaches testing taste perception “can predict immune function” or “the willingness of a patient to take medication” (Introduction first paragraph).  The reference explicitly suggests that this test be routine and that the benefit of the test disclosed is that it is validated which would allow “clinicians to assess taste regularly, making taste testing as common as testing for hearing and vision.”  A clinician could repeat the test at different intervals through routine experimentation. 
MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides not evidence that the particular amount or range recited within the claims is critical because in the broadest form, the invention neither requires repetition, nor a specific interval (see claim 9).
	Therefore, the method of the invention is obvious over the methods disclosed in Douglas et al. and Claims 9-18 are rejected.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649